NOTE: This order is nonprecedential.

  mutteb $>tate% qcourt of §ppeaI%
      for tbe jfeberaI qctrcutt

                IN RE RAMBUS, INC.


                     2011-1247
            (Reexamination No. 901010,420)


    Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.


                     ON MOTION


             Before LOURIE, Circuit Judge.
                      ORDER
    Hynix Semiconductor, Inc. moves for leave to file a
brief amicus curiae in support of the appellee. Rambus,
Inc. opposes.
   Upon consideration thereof,
   IT Is ORDERED THAT:
   The motion is denied.
INRERAMBUS                                                   2
                                   FOR THE COURT


      SEP 02 2011                  lsI Jan Horbaly
        Date                       Jan Horbaly
                                   Clerk
cc: Kathleen A. Daley, Esq.
    Raymond T. Chen, Esq.
    Theodore G. Brown, III, Esq.
s20                                           .    FILED
                                         II.S. COURT OF APPEALS FOR
                                           THE FEDERAL CIRCUIT

                                               SEP 022011
                                                  JAN IIDRBAlY
                                                     CLERK